Title: To Alexander Hamilton from John J. U. Rivardi, 2 July 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


          
            Sir,
            July 2d. 1799. Niagara.
          
          I have to acknowledge a letter of Mr. Ellery Assistant Adjutant General—containing regulations for the allowances granted to travelling Officers—they have been comunicated to the Gentlemen of this Garrison.
          The Subject of this letter which will be conveyed by a private opportunity (its importance to me not allowing my feelings to wait untill next post) is Some information given to me yesterday by Mr. Scheiffelin concerning Captain Bruffs conduct towards me. He has dared in the most open manner to throw the blackest aspersions against my character as an Officer. It is with Sensible regret that I apply to you on that head—was I near my aggressor I Should contrive other means of punishing him—but at Such a distance he has the cowardly advantage of disseminating his calumnies without my having any opportunity of vindicating myself except by having recourse to the public papers. It is a measure which I cannot adopt without great reluctance—as a man of Some delicacy can not but have his feelings deeply wounded by entering the list with an  antagonist who is dead to honor as well as to Shame. The board of Inquiry which I have Sollicited would ease my mind of all the painfull Sentiments which oppress it now & afford me an opportunity of placing Capt. B in his proper light. but if the charges are deemed futile and malicious a reprimand to their author would satisfy me—as what he could Say afterwards would have no effect on the minds of those who would then appreciate his Motives. Was it not for the impropriety of not waiting untill his charges are either rejected or examined; I Should already have Sent in those which I have against him—Will you allow me Sir to ask your advise on the whole of that business which for Six Months has poisoned my tranquillity? I Shall be directed entirely by the rule which you will have the goodness to prescribe—I inclose a Short refutation of the charges of Capt. B., trusting that nothwithstanding the Numerous Occupations which must take up your time with business of greater moment—you may find an Instant of leasure to allow it a perusal. Fearing that part of my former letters being considered as public may have been mislaid or put aside in the Offices—I Shall address this private.
          Captain Thompson & Doctor Coffin are recovered, the latter Still very anxious for a furlough
          I prosecute the Repairs of the Garrison as rapidly as possible—The Ravelin is partly fraized-anew it will require however 1200 pickets more
          My health being quite restored I Should earnestly wish to remain at this Garrison—at least untill Mrs R. is able to travell.
          I have the honor to be with the Most respectfull consideration Sir Your Most Obedient & Very humble Servant
          
            J. J. Ulrich Rivardi
            Majr. 1st Regt. A&E
          
          Major General Ar. Hamilton.
        